In an action by plaintiff wife to recover damages for personal injuries and by her husband for loss of services and for medical expenses, plaintiffs, on the ground of inadequacy, appeal from a judgment in their favor. Judgment unanimously affirmed, with costs. The record establishes that there was a sharp conflict of fact as to whether or not the accident was the proximate cause of plaintiff wife’s condition. Under such circumstances, it was the function of the jury to determine the amount of the damages suffered. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.